NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            25-SEP-2020
                                            08:53 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             STATE OF HAWAI#I, Plaintiff-Appellee, v.
             DONALD L. WILKERSON, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                  NORTH AND SOUTH HILO DIVISION
                    (CASE NO. 3DTP-19-023340)


                      ORDER DISMISSING APPEAL
    (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon review of the record, it appears that:
           (1) On January 21, 2020, self-represented Defendant-
Appellant Donald L. Wilkerson (Wilkerson) filed the notice of
appeal without paying the fees required by Hawai#i Rules of
Appellate Procedure (HRAP) Rule 3(a);
           (2) On January 23, 2020, the circuit court clerk mailed
Wilkerson a notice of non-payment, informing him that he is
required to pay the filing fees by February 3, 2020, or the
appeal could be dismissed;
           (3) On March 30, 2020, the appellate clerk filed a
notice of non-payment, informing Wilkerson that he had not paid
the filing fees or filed a motion for leave to proceed on appeal
in forma pauperis, and that failure to do either by April 9,
2020, could result in dismissal of the appeal;
           (4) On July 17, 2020, the appellate clerk entered a
default of the record on appeal, informing Wilkerson that the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

time to docket the appeal expired on March 23, 2020, he had not
paid the filing fees, the record on appeal cannot be filed
without payment of fees or an order allowing him to proceed on
appeal in forma pauperis, the matter would be brought to the
court's attention on July 27, 2020, for action that may include
dismissal of the appeal, and he could seek relief from default by
motion;
          (5) Wilkerson took no further action in the appeal; and
          (6) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis.    HRAP Rule 11(b)(2), (c)(2).
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, September 25, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2